Citation Nr: 1752682	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  11-33 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for headaches.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for radiculopathy of the lower left extremity (claimed as chronic arthralgia of the left leg), to include as secondary to a low back disability.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980 and from February 2003 to April 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2007 and May 2009 rating decisions issued by a Regional Office (RO) of the Department of Veterans Affairs (VA) 

The Board remanded the issues on appeal in April 2017 to afford the Veteran a hearing.

The Veteran testified at a June 2017 videoconference hearing before the undersigned Veterans Law Judge (VLJ).

This appeal initially contained a claim to reopen entitlement to service connection for a left hip strain and a claim for entitlement for service connection for an unspecified left ankle/leg condition.  During the June 2017 hearing, the Veteran clarified that he was not seeking service connection for a specific hip or ankle diagnosis, but was seeking service connection for radicular pain radiating down his left lower extremity, to include both his hip and his ankle, secondary to a low back injury.  The Board has recharacterized the issues on appeal accordingly.  As such, the Board finds it unnecessary to address the issue of new and material evidence as related to left hip strain.
Additionally, during the hearing the Veteran requested a period of 60 days, or until August 8, 2017, to submit medical opinions regarding his claims.  The 60 day period has expired and no such evidence has been received.  

The issues of entitlement to service connection for a low back disability, lower left extremity radiculopathy, and obstructive sleep apnea, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed January 2006 rating decision denied entitlement to service connection for headaches.  The Veteran filed a notice of disagreement in March 2006.  The RO readjudicated the claim and issued a statement of the case in August 2007 confirming the denial.  The Veteran did not perfect a timely substantive appeal.  As such, the January 2006 rating decision became final.  

2.  The evidence received since the last final denial of service connection for headaches, when considered alone or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection.

3.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current tinnitus is related to his military service.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision denying service connection for headaches is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2017).

2.  Evidence received since the January 2006 rating decision in relation to the Veteran's claim for entitlement to service connection for headaches is not new and material, and, therefore, the claim is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in active duty military service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in October 2006 and February 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As the Veteran was afforded a hearing in June 2017, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the Board will address the merits of the claims.
II.  Claim to Reopen

To reopen a claim that has been denied by a final decision, the claimant must present new and material evidence with respect to the claim.  38 U.S.C.A. § 5108.  "New evidence" means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  Id.  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

As noted above, the RO denied the Veteran's claim for service connection for headaches in January 2006.  The RO found that the Veteran's headaches preexisted his active duty service and no aggravation by his service had been shown.  

At the time of the prior denial, the evidentiary record consisted of the Veteran's claim, service treatment records, private treatment records, VA treatment records, and an October 2005 VA examination.  In his December 2004 claim, the Veteran asserted that his headaches were due to medication he was taking.  Service treatment records dated in June 2003 showed a diagnosis of tension headaches.  The October 2005 VA examiner opined that it was at least as likely as not that the Veteran's headaches were, in fact, due to medication he was taking for depression, which had also been diagnosed in June 2003.  See June 2003 service treatment record.  However, earlier treatment records, predating his second period of active duty service and his claim, contained complaints of severe recurrent headaches.  See private treatment records dated in April 1999, October 2000, April 2001, and August 2001.  There was no indication in the record that the Veteran's preexisting headaches had been aggravated by his service. 

Since the January 2006 denial, additional evidence has been submitted including treatment records showing continued complaints of headaches.  See, e.g., VA treatment records dated in August 2006, June 2007, October 2008, and June 2008.  None of the additional evidence associated with the claims file since the prior denial contains information establishing that either his headaches did not preexist service, or that his headaches were aggravated by his active duty service.  

During the June 2017 hearing the Veteran testified that he began experiencing headaches after being exposed to smoke from a burn pit while deployed overseas.  While the Veteran had not previously asserted this theory of entitlement, the mere offering of an alternative theory of entitlement does not constitute new and material evidence sufficient to reopen a previously denied claim.  See, e.g., Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  At the time of his January 2006 denial, the Veteran had already asserted that his headaches began during his second period of service.  Accordingly, the testimony during his hearing is not new.  Moreover, aside from the his lay testimony, the Veteran has not submitted any competent evidence, such as medical findings, statements, or opinions, that tends to suggest a possible relationship between exposure to burn pits and headaches.  See 38 C.F.R. § 3.159(a).  Therefore, the Veteran's lay contentions do not raise a reasonable possibility that VA assistance would help substantiate his claim.  Specifically, they do not rise to the level of triggering VA's duty to assist by providing a VA examination or obtaining a medical opinion.  See Shade, 24 Vet. App. at 116.

While the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low," it is nevertheless a threshold.  Upon careful review and consideration of the record, the Board concludes that the evidence added to the claims file since the final January 2006 denial contains no evidence or information that shows or establishes that the Veteran's headaches did not preexist his service or that his headaches were aggravated by his active duty service.  Accordingly, the Board finds that new and material evidence concerning the Veteran's claim for service connection for headaches has not been received and the Veteran's claim cannot be reopened at this time, and the appeal is denied.

III.  Service Connection for Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran contends that his tinnitus is related to noise exposure in service.  The Board notes that the Veteran had a military occupational specialty (MOS) as an automated logistical specialist.  The Veteran reported that he worked on heavy equipment, slept close to generators, was exposed to constant helicopter fly-overs, and repaired helicopters.  

With regard to the first Shedden element, the Veteran has stated that he currently has ringing and buzzing in the ears.  See June 2017 hearing transcript.  The Veteran is competent to describe symptoms observable to his senses; as such, he is also competent to diagnose tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2003).  The Board finds him credible, as his statements have been detailed and consistent.  Therefore, the Board determines that the first element of service connection is satisfied.  

Turning to the second element, the Veteran has reported traumatic noise exposure in service.  The Veteran's contentions are supported by a November 2006 letter submitted by W.S., a solider deployed with the Veteran from February 2003 to March 2004.  The Veteran has reported that he began to experience ringing in his ears while he was on active duty and has continued since that time.  The Board has no reason to doubt the Veteran's report that he was exposed to acoustic trauma during service.  Therefore, the second Shedden element is met.

Finally, the third element of Shedden is also met.  In-service noise exposure has been conceded.  Furthermore, as to the Veteran's statement that he has had tinnitus since service, as a layperson, he is competent to report the onset and continuity of his current symptomatology as tinnitus is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran is credible with respect to this contention.  A layperson is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board finds his assertions of continuity of symptomatology to be credible and probative.  

The Board notes that an August 2016 VA examiner opined that the Veteran's tinnitus was less likely than not due to noise exposure during service.  Nevertheless, the Board has conceded in-service acoustic trauma and finds credible reports of continuity of symptomatology since service.  Therefore, in affording the Veteran the benefit of reasonable doubt, the Board finds that the Veteran's tinnitus was incurred in service.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.303, 3.309(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence to reopen the claim for entitlement to service connection for headaches has not been received and the application to reopen is denied.

Service connection for tinnitus is granted.





REMAND

The Veteran has not been afforded VA examinations for his claimed low back disability, lower left extremity radiculopathy, or obstructive sleep apnea.

A February 2003 service treatment record shows that the Veteran was injured while exiting a military vehicle and was experiencing low back pain and pain in his left leg.  In an April 2007 VA treatment record a physician gave an impression of left leg pain associated with low back pain secondary to a lumbar radiculopathy.  In a February 2009 private treatment record Dr. A.B.D.O. assessed the Veteran as having lumbar region disc disorder and lumbosacral radiculopathy.  

In a November 2006 statement, W.S., a solider deployed with the Veteran from February 2003 to March 2004, reported that he recalled the Veteran falling asleep during his shifts and, when sleeping, snoring loudly and occasionally appearing to stop breathing.  In a November 2006 letter the Veteran's wife reported that while the Veteran was home from a deployment in December 2003 he would snore loudly, then stop snoring and seem to hold his breath, ultimately waking up gasping for breath.  A July 2007 VA treatment record shows a diagnosis of obstructive sleep apnea and treatment with a CPAP.  During the hearing, the Veteran asserted that his obstructive sleep apnea may have been caused by exposure to smoke while deployed.

In light of these facts, the Board finds that VA examinations are warranted to determine the nature and etiology of the Veteran's claimed disabilities.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers.  All VA treatment records dated from August 2016 to the present should be associated with the claims file.

2.  After undertaking the development above to the extent possible, the RO should schedule the Veteran for appropriate VA examinations to determine the nature and etiology of the Veteran's claimed low back disability, lower left extremity radiculopathy, and obstructive sleep apnea.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the appropriate examiner should address the following inquiries:

(a)  Identify all current diagnoses associated with a low back disability, lower left extremity radiculopathy, and obstructive sleep apnea that have been present at any time during the appeal period.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed condition is caused by or etiologically related to active duty service (June 1976 to June 1980 and February 2003 to April 2004).

With regard to the low back and lower left extremity radiculopathy, the examiner should consider the February 2003 service treatment record showing that the Veteran was injured while exiting a military vehicle and was experiencing low back pain and pain in his left leg.  

With regard to the OSA claim, the examiner should consider the November 2006 statement from W.S., a solider deployed with the Veteran from February 2003 to March 2004, who reported that he recalled the Veteran falling asleep during his shifts and, when sleeping, snoring loudly and occasionally appearing to stop breathing.  The examiner should also consider a November 2006 letter from the Veteran's wife wherein she reported that while the Veteran was home from a deployment in December 2003 he would snore loudly, then stop snoring and seem to hold his breath, ultimately waking up gasping for breath.  

(c)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed lower left extremity radiculopathy condition is secondary to (caused or aggravated by) any diagnosed low back disability.

A detailed rationale for any opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


